Citation Nr: 1218401	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  03-12 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.  He was released from active duty under honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Portland, Oregon, and Waco, Texas, Regional Offices (RO) of the Department of Veterans Affairs (VA).  The appeal was referred to the Board from the Houston, Texas, RO.  

These claims were initially denied by the Board in September 2010.  The Veteran subsequently appealed them to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2012, the Court issued an order granting a Joint Motion for Partial Remand, which had the effect of vacating the Board's September 2010 denial as to the issues of entitlement to service connection for hepatitis B and C, and for hearing loss in the left ear.  Those issues were then returned to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Considering first the Veteran's service connection claim for a left ear hearing loss disability, the Joint Remand found the Board erred in relying upon a July 2002 VA examination which was allegedly inadequate.  Specifically, the Joint Motion faulted the July 2002 VA examination report for failing to provide a rationale for the examiner's opinion that the Veteran's in-service hearing loss of the left ear was not the cause of his current hearing loss.  Furthermore, the examiner did not address whether the Veteran's post-service perilymph fistula was the result of trauma sustained in service.  Therefore, remand is required to address these deficiencies.  

The Veteran also seeks service connection for hepatitis B and C.  The Joint Motion concluded the Board erred in not providing the Veteran a medical examination and/or opinion regarding whether an etiological link existed between his diagnoses of hepatitis B and C and inoculations received during service.  The Veteran alleges that he was exposed to other service members' blood via airgun inoculations, resulting in hepatitis B and C.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination regarding the etiology of his hearing loss disability of the left ear.  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address the following questions, with rationale:  

   a)  Is it at least as likely as not (50 percent probability or higher) that any left ear hearing loss disability is causally related to any incident of service, to include any acoustic or other trauma involving the Veteran's left ear (to include the finding at 4000 Hertz)?  
   
   b)  Is it at least as likely as not (50 percent probability or higher) that the Veteran's post-service perilymph fistula was caused or otherwise related to any incident of service, to include any acoustic or other trauma involving the Veteran's left ear?  
   

2.  Schedule the Veteran for a VA examination with an appropriate medical expert regarding the etiology of his hepatitis B and C (if present).  The Veteran's claims folder should be forwarded to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examination of the Veteran and review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that the Veteran's hepatitis B and C (if present) were incurred during service, or were caused by any incident therein, to include the use of air gun or jet gun inoculations received in service.  The examiner should clearly establish whether the appellant has active or residuals of hepatitis B or C.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ § 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

